Citation Nr: 1724349	
Decision Date: 06/27/17    Archive Date: 07/10/17

DOCKET NO.  08-32 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a right ankle disability.

2.  Entitlement to a compensable initial disability rating for service-connected residuals of right foot fracture.

3.  Entitlement to a higher initial disability rating for service-connected right knee patellar tendonitis, currently evaluated as 10 percent disabling.

4.  Entitlement to a higher initial disability rating for service-connected posttraumatic stress disorder with alcohol abuse (PTSD), currently evaluated as 50 percent disabling.

5.  Entitlement to a higher initial disability rating for service-connected low back strain, currently evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Swords to Plowshares, Veterans Rights Organization, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2002 to August 2006.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin (sent in December 2006), which denied service connection for a right ankle disability, and granted service connection for PTSD with alcohol abuse with a 10 percent evaluation, for low back strain with a noncompensable evaluation, for residuals of right foot fracture with a noncompensable evaluation, and for right knee patellar tendonitis with a noncompensable evaluation.  Jurisdiction later transferred to the RO in Oakland, California. 

In a September 2008 rating decision, the RO increased the Veteran's disability ratings for PTSD to 30 percent and low back strain to 10 percent.  In an October 2010 rating decision, the RO increased the rating for the Veteran's PTSD to 50 percent, from the beginning of the appeal period.  Since these awards do not represent a total grant of the benefits sought on appeal, the claims remain before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).  

In a November 2012 decision, the Board denied service connection for a right ankle disability and denied higher initial disability ratings for PTSD, low back strain, residuals of right foot fracture, and right knee patellar tendonitis.  In November 2013, the Board vacated the November 2012 decision and remanded the claims for a Travel Board hearing.  The Veteran presented testimony at a Board hearing held at the Oakland, CA regional office in January 2016, before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  The case has since been returned to the Board for appellate review.

The issues of entitlement to higher initial disability ratings for service-connected PTSD with alcohol abuse and service-connected low back strain are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In a December 2015 filing, signed by the Veteran's representative, the Veteran indicated that he wished to drop all issues on appeal other than his claims seeking higher initial disability ratings for his service-connected PTSD and low back strain. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal seeking service connection for a right ankle disability have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

2.  The criteria for withdrawal of the appeal seeking an initial compensable disability rating for service-connected residuals of right foot fracture have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

3.  The criteria for withdrawal of the appeal seeking a higher initial disability rating for service-connected right knee patellar tendonitis have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Withdrawal of an appeal may be made by the appellant or by his authorized representative prior to the Board's issuance of a final decision.  38 C.F.R. § 20.204 (2016).  Until the appeal is transferred to the Board, a withdrawal of an appeal is effective when received by the agency of original jurisdiction.  Thereafter, it is not effective until received by the Board.  

In a facsimile submitted in December 2015, prior to the promulgation of a decision in the appeal, the Veteran stated that he "would like to drop all issues on appeal with the [Board] except for" the issues of entitlement to higher initial disability ratings for service-connected PTSD and low back condition.  The Board concludes that the Veteran's statement clearly identified which of the issues on appeal he intended to continue pursuing, and consequently also clearly identified which he intended to withdraw.  

The Board therefore finds that the Veteran intentionally withdrew his appeals seeking service connection for a right ankle disability and higher initial disability ratings for service-connected residuals of right foot fracture and right knee patellar tendonitis.  The request was in writing, was signed by the Veteran's representative, included the Veteran's VA file number, and was received by the Board prior to the issuance of a final decision on these matters.  The withdrawal was thus made in the form and manner required by 38 C.F.R. § 20.204 and effectively withdrew the relevant Notice of Disagreement and Substantive Appeal; accordingly, no allegation of error of fact or law remains before the Board for consideration with regard to these issues.  The Board, therefore, does not have jurisdiction over the appeals of these claims, and the appeals must be dismissed.


ORDER

The claim of entitlement to service connection for right ankle disability is dismissed.

The claim of entitlement to an initial compensable disability rating for service-connected residuals of right foot fracture is dismissed.

The claim of entitlement to a higher initial disability rating for service-connected right knee patellar tendonitis is dismissed.


REMAND

Although the Board regrets any additional delay, further development is needed prior to final adjudication of the remaining appeals.

The Veteran's last VA examinations pertaining to his low back and PTSD were in July 2010.  He has since submitted evidence indicating that both conditions have worsened since these examinations.  The United States Court of Appeals for Veterans Claims (Court) has held that a veteran is entitled to a new VA examination where there is evidence that the disability has worsened since the last VA examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Court has also held that VA's statutory duty to assist a veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Given the circumstances in this case, on remand, additional examination is found warranted to assess the current severity and manifestations of the Veteran's service connected PTSD and low back conditions, as well as the progression of such disabilities over the course of the appeal period.  

The Veteran submitted a January 2016 letter from a private counselor, K. L., wherein she indicated that the Veteran had been visiting her off and on since an initial visit in August 2011.  Considering the Veteran's report that he discontinued regular psychiatric treatment with VA because he did not feel that it was helping and did not want to discuss combat anymore, the counseling records may provide the most comprehensive records of the progression of the Veteran's psychiatric symptoms over the course of the appeal.  On remand, the Veteran should be asked to provide any necessary authorization, and the AOJ should seek to obtain records of the Veteran's counseling sessions with K. L.   

VA treatment records from March 2007 to August 2008 and from April 2011 to May 2012 have been associated with the file, but indicate that further records remain outstanding.  On remand, the AOJ should take steps to ensure all relevant VA treatment records from the appeal period are obtained and added to the record.

Accordingly, the claims are REMANDED for the following action:

1.  Obtain any and all of the Veteran's outstanding VA treatment records and associate them with the claims file.  All efforts to obtain such records must be fully documented and VA facilities must provide a negative response if no records are found.

2.  Ask the Veteran to identify and provide a release form for any additional records of private treatment relating to his psychiatric and/or spine conditions which he would like VA to obtain, to include complete records from his counseling with K. L., beginning in August 2008.  After securing any necessary written authorization from the appellant, obtain the private records identified.  If any records cannot be obtained after reasonable efforts have been made, notify the appellant of the attempts made and allow him the opportunity to obtain the records.  

(Note: The Board is using initials to protect the identity of the Veteran.  In all correspondence to the Veteran, the full name of the treatment provider and facility should be used in order to aid him in responding to the request.)

3.  After completing the above development, and associating all responsive records with the electronic claims file, schedule the Veteran for a VA examination with a qualified medical professional to assess the current severity and manifestations of his service-connected PTSD with alcohol abuse.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

It is requested that the examiner review all pertinent records associated with the claims file and, considering both medical and lay evidence of record as well as evidence obtained at the time of the examination, comment on the severity of the Veteran's service-connected PTSD with associated substance abuse.  The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the General Rating Formula for Mental Disorders, and should fully describe the functional effects of the Veteran's service-connected mental health condition, including its effects on occupational functioning and daily activities. 

The examiner is asked to discuss the progression of the Veteran's psychiatric disorder over the course of the appeal period (August 2006 to present).  To the extent feasible, the examiner should identify any specific periods of time wherein the Veteran's psychiatric disability picture varied, and describe the severity and manifestations of the Veteran's psychiatric symptoms (including their functional impact) during each such period.  

A clear rationale for all opinions expressed must be included.  However, if the examiner cannot respond to any inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

4.  After completing the development requested in remand directives 1 and 2, schedule the Veteran for a VA examination with a qualified medical professional to determine the current severity and manifestations of his service-connected lumbar spine disability.  All indicated studies, including range of motion studies using a goniometer, must be conducted, and all findings must be reported in detail.  The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination. 

After reviewing the medical and lay evidence of record, and interviewing the Veteran, the examiner should complete the following for the thoracolumbar spine:

a.  Conduct full range of motion studies and document findings in terms of degrees.  Further, conduct range of motion testing, recording the degree at which objective evidence of pain begins, under the four following conditions:

               i)  on weight-bearing
ii) on nonweight-bearing
iii) on active motion, and
iv) on passive motion

If there is no clinical evidence of painful motion on any such testing, the examiner must so state, and indicate that testing under each condition was performed.

b.  Provide specific findings as to range of motion after three repetitions of movement, and state whether there is additional functional impairment due to pain, weakness, excess fatigability, and/or incoordination.  Any additional loss of range of motion upon repetitive motion testing should be noted in terms of degrees of motion lost as well as additional symptomatology which results, if possible.  If such information cannot be feasibly determined, the examiner must explain why this information cannot be provided.

c.  After reviewing the Veteran's complaints and medical history, and requesting further detail from the Veteran, provide an opinion regarding whether there is additional functional impairment due to pain, weakness, excess fatigability, and/or incoordination during flare-ups and on repeated use over a period of time.  The Veteran's reports of the effects, frequency and duration of flare-ups should be recorded with as much specificity as possible, as well as any regular protective measures he takes to avoid such flare-ups.  Any additional loss of range of motion of the spine during flare-ups and after repeated use should be noted in terms of approximate degrees of motion lost as well as additional symptomatology which results, to the extent possible.   

The examiner should consider the Veteran's described symptomatology, as well as the medical evidence of record, in making this determination.  If an estimate as to approximate additional degrees of motion lost cannot be feasibly determined, the examiner must explain why this information cannot be provided, and provide as thorough of a description of the typical additional functional impairment during flare-ups and upon extended use as possible. 

d.  State whether the Veteran has any neurological abnormalities present, including but not limited to any bowel or bladder impairment or radiculopathy, and indicate whether it is at least as likely as not (50 percent probability or greater) that such neurological abnormality is associated with the Veteran's service-connected lumbar spine disability.  

The examiner's attention is directed to an October 2010 private treatment record from the Chico Pain Clinic, noting the Veteran's complaint of worsening lumbar pain with radiculopathy.

 e.  Comment on the functional impact of the Veteran's service-connected lumbar disability on his activities of daily living, to include occupational activities.  To the extent possible, provide an opinion as to the resulting limitations on both physical and sedentary occupational tasks.   

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

The examiner must provide a comprehensive report, including complete rationales for all conclusions reached. If the examiner is unable to provide an opinion without resorting to speculation, he/she should so state, and further explain why it is not feasible to provide a medical opinion.

5.  Thereafter, review the requested medical reports to ensure responsiveness and compliance with the directives of this remand; implement corrective procedures as needed.  

6.  After completing the aforementioned, and any further development deemed necessary in light of the expanded record, readjudicate the Veteran's claims of entitlement to higher initial disability ratings for service-connected PTSD and low back strain.  If the benefits sought on appeal are not granted in full, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


